 


109 HR 4367 IH: Domestic Violence Screening, Treatment, and Prevention Act
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4367 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mrs. Capps (for herself, Mr. LaTourette, Mr. Waxman, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To improve the health care system’s response to domestic violence, dating violence, sexual assault, and stalking through the training and education of health care providers, developing comprehensive public health responses to violence. 
 
 
1.Short titleThis Act may be cited as the Domestic Violence Screening, Treatment, and Prevention Act. 
2.PurposeIt is the purpose of this Act to improve the health care system’s response to domestic violence, dating violence, sexual assault, and stalking through the training and education of health care providers, developing comprehensive public health responses to violence. 
3.Training and education of health professionals in domestic and sexual violencePart D of title VII of the Public Health Service Act (42 U.S.C. 294 et seq.) is amended by adding at the end the following: 
 
758.Interdisciplinary training and education on domestic violence and other types of violence and abuse 
(a)GrantsThe Secretary, acting through the Director of the Health Resources and Services Administration, shall award grants under this section to develop interdisciplinary training and education programs that provide undergraduate, graduate, post-graduate medical, nursing (including advanced practice nursing students), and other health professions students with an understanding of, and clinical skills pertinent to, domestic violence, sexual assault, stalking, and dating violence. 
(b)EligibilityTo be eligible to receive a grant under this section an entity shall— 
(1)be an accredited school of allopathic or osteopathic medicine; 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including— 
(A)information to demonstrate that the applicant includes the meaningful participation of a school of nursing and at least one other school of health professions or graduate program in public health, dentistry, social work, midwifery, or behavioral and mental health; 
(B)strategies for the dissemination and sharing of curricula and other educational materials developed under the grant to other interested medical and nursing schools and national resource repositories for materials on domestic violence and sexual assault; and 
(C)a plan for consulting with, and compensating community-based coalitions or individuals who have experience and expertise in issues related to domestic violence, sexual assault, dating violence, and stalking for services provided under the program carried out under the grant. 
(c)Use of funds 
(1)Required usesAmounts provided under a grant under this section shall be used to— 
(A)fund interdisciplinary training and education projects that are designed to train medical, nursing, and other health professions students and residents to identify and provide health care services (including mental or behavioral health care services and referrals to appropriate community services) to individuals who are or who have experienced domestic violence, sexual assault, and stalking or dating violence; and 
(B)plan and develop culturally competent clinical components for integration into approved residency training programs that address health issues related to domestic violence, sexual assault, dating violence, and stalking, along with other forms of violence as appropriate, and include the primacy of victim safety and confidentiality. 
(2)Permissive usesAmounts provided under a grant under this section may be used to— 
(A)offer community-based training opportunities in rural areas for medical, nursing, and other students and residents on domestic violence, sexual assault, stalking, and dating violence, and other forms of violence and abuse, which may include the use of distance learning networks and other available technologies needed to reach isolated rural areas; or 
(B)provide stipends to students from racial and ethnic population groups who are underrepresented in the health professions as necessary to promote and enable their participation in clerkships, preceptorships, or other offsite training experiences that are designed to develop health care clinical skills related to domestic violence, sexual assault, dating violence, and stalking. 
(3)Requirements 
(A)Confidentiality and safetyGrantees under this section shall ensure that all educational programs developed with grant funds address issues of confidentiality and patient safety, and that faculty and staff associated with delivering educational components are fully trained in procedures that will protect the immediate and ongoing security of the patients, patient records, and staff. Advocacy-based coalitions or other expertise available in the community shall be consulted on the development and adequacy of confidentially and security procedures, and shall be fairly compensated by grantees for their services. 
(B)Rural programsRural training programs carried out under paragraph (2)(A) shall reflect adjustments in protocols and procedures or referrals that may be needed to protect the confidentiality and safety of patients who live in small or isolated communities and who are currently or have previously experienced violence or abuse. 
(4)Child and elder abuseIssues related to child and elder abuse may be addressed as part of a comprehensive programmatic approach implemented under a grant under this section. 
(d)Requirements of grantees 
(1)Limitation on administrative expensesA grantee shall not use more than 10 percent of the amounts received under a grant under this section for administrative expenses. 
(2)Contribution of fundsA grantee under this section, and any entity receiving assistance under the grant for training and education, shall contribute non-Federal funds, either directly or through in-kind contributions, to the costs of the activities to be funded under the grant in an amount that is not less than 25 percent of the total cost of such activities. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $3,000,000 for each of fiscal years 2006 through 2010. Amounts appropriated under this subsection shall remain available until expended.. 
4.Grants to foster public health responses to domestic violence, dating violence, sexual assault, and stalking grantsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399P.Grants to foster public health responses to domestic violence, dating violence, sexual assault, and stalking 
(a)Authority to award grants 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to eligible State, tribal, territorial, or local entities to strengthen the response of State, tribal, territorial, or local health care systems to domestic violence, dating violence, sexual assault, and stalking. 
(2)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— 
(A)be— 
(i)a State department (or other division) of health, a State domestic or sexual assault coalition or service-based program, or any other nonprofit, nongovernmental, tribal, territorial, or State entity with a history of effective work in the fields of domestic violence, dating violence, sexual assault or stalking, and health care; or 
(ii)a nonprofit domestic violence, dating violence, sexual assault, or stalking service-based program, a local department (or other division) of health, a local health clinic, hospital, or health system, or any other nonprofit, tribal, or local entity with a history of effective work in the field of domestic or sexual violence and health; 
(B)prepare and submit to the Secretary an application at such time, in such manner, and containing such agreements, assurances, and information as the Secretary determines to be necessary to carry out the purposes for which the grant is to be made; and 
(C)demonstrate that the entity is representing a team of organizations and agencies working collaboratively to strengthen the response of the health care system involved to domestic violence, dating violence, sexual assault, or stalking and that such team includes domestic violence, dating violence, sexual assault or stalking and health care organizations. 
(3)DurationA program conducted under a grant awarded under this section shall not exceed 3 years. 
(b)Use of funds 
(1)In generalAn entity shall use amounts received under a grant under this section to design and implement comprehensive strategies to improve the response of the health care system involved to domestic or sexual violence in clinical and public health settings, hospitals, clinics, managed care settings (including behavioral and mental health), and other health settings. 
(2)Mandatory strategiesStrategies implemented under paragraph (1) shall include the following: 
(A)The implementation, dissemination, and evaluation of policies and procedures to guide health care professionals and behavioral and public health staff in responding to domestic violence, dating violence, sexual assault, and stalking, including strategies to ensure that health information is maintained in a manner that protects the patient’s privacy and safety and prohibits insurance discrimination. 
(B)The development of on-site access to services to address the safety, medical, mental health, and economic needs of patients either by increasing the capacity of existing health care professionals and behavioral and public health staff to address domestic violence, dating violence, sexual assault, and stalking, by contracting with or hiring domestic or sexual assault advocates to provide the services, or to model other services appropriate to the geographic and cultural needs of a site. 
(C)The development or adaptation and dissemination of education materials for patients and health care professionals and behavioral and public health staff. 
(D)The evaluation of practice and the institutionalization of identification, intervention, and documentation including quality improvement measurements. 
(3)Permissive strategiesStrategies implemented under paragraph (1) may include the following: 
(A)Where appropriate, the development of training modules and policies that address the overlap of child abuse, domestic violence, dating violence, sexual assault, and stalking and elder abuse as well as childhood exposure to domestic violence. 
(B)The creation, adaptation, and implementation of public education campaigns for patients concerning domestic violence, dating violence, sexual assault, and stalking prevention. 
(C)The development, adaptation, and dissemination of domestic violence, dating violence, sexual assault, and stalking education materials to patients and health care professionals and behavioral and public health staff. 
(D)The promotion of the inclusion of domestic violence, dating violence, sexual assault, and stalking into health professional training schools, including medical, dental, nursing school, social work, and mental health curriculum. 
(E)The integration of domestic violence, dating violence, sexual assault, and stalking into health care accreditation and professional licensing examinations, such as medical, dental, social work, and nursing boards. 
(c)Allocation of fundsFunds appropriated under this section shall be distributed equally between State and local programs. 
(d)Authorization of appropriationsThere is authorized to be appropriated to award grants under this section, $5,000,000 for each of fiscal years 2006 through 2010.. 
5.Improving Federal health programs’ response to domestic violence, dating violence, sexual assault, and stalking 
(a)Training grants under the maternal and child health services block grant 
(1)Preference in certain fundingSection 502(b)(2) of the Social Security Act (42 U.S.C. 702(b)(2)) is amended by adding at the end the following: 
 
(C)Of the amounts retained for projects described in subparagraphs (A) through (F) of section 501(a)(3), the Secretary shall provide preference to qualified applicants that demonstrate that the activities to be carried out with such amounts include training of service providers in how to identify and treat the health effects of domestic violence, dating violence, sexual assault, or stalking, including children who have been exposed to domestic or dating violence. Such training should include— 
(i)identifying patients of clients experiencing domestic violence, dating violence sexual assault, or stalking; 
(ii)assessing the immediate and short-term safety of the patient or client, the impact of the abuse on the health of the patient, and assisting the patient in developing a plan to promote his or her safety; 
(iii)examining and treating such patients or clients within the scope of the health professional’s discipline, training, and practice (including providing medical advice regarding the dynamics and nature of domestic violence, dating violence sexual assault, or stalking); 
(iv)maintaining complete medical or forensic records that include the documentation of the examination, treatment given, and referrals made, and recording the location and nature of the victim’s injuries, and establishing mechanisms to ensure the privacy and confidentiality of those medical records; 
(v)referring the patient or client to public and private nonprofit entities that provide services for such victims; and 
(vi)ensuring that all services are provided in a linguistically and culturally relevant manner.. 
(2)Requirement for portion of expenditures on domestic violence identification and treatmentSection 505(a)(5) of the Social Security Act (42 U.S.C. 705(a)(5)) is amended— 
(A)in subparagraph (E), by striking and at the end; 
(B)in subparagraph (F), by striking the period and inserting ; and; and 
(C)by inserting after subparagraph (F), the following: 
 
(G)the State will set aside a reasonable portion (based upon the State’s previous use of funds under this title) of the funds provided for domestic violence, dating violence, sexual assault, or stalking services.. 
(3)Reporting dataSection 506(a)(2) of the Social Security Act (42 U.S.C. 706(a)(2)) is amended by inserting after subparagraph (E) the following: 
 
(F)Information on how funds provided under this title are used to identify and treat domestic violence, dating violence, sexual assault, or stalking.. 
(4)Separate program for domestic violence, dating violence, sexual assault, and stalking identification and treatmentTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the following: 
 
511.Separate program for domestic violence, dating violence, sexual assault and stalking screening and treatments 
(a)AllotmentsFor the purpose described in subsection (b), the Secretary shall, for fiscal year 2006 and each subsequent fiscal year, allot to each State that has transmitted an application for the fiscal year under section 505(a) an amount equal to the product of— 
(1)the amount appropriated under subsection (d) for the fiscal year; and 
(2)the percentage determined for the State under section 502(c)(1)(B)(ii). 
(b)PurposeThe purpose of an allotment under subsection (a) with respect to a State is to enable the State to provide for domestic violence, dating violence, sexual assault, or stalking identification and treatment, including the provision of domestic violence, dating violence, sexual assault, or stalking identification, treatment services, increasing the number of persons identified, assessed, treated, and referred, and including training of health care professionals, and behavioral and public health staff, on how to identify and respond to adult and minor patients experiencing domestic violence, dating violence, sexual assault, or stalking. Such training shall include— 
(1)identifying patients of clients experiencing domestic violence, dating violence sexual assault, or stalking; 
(2)assessing the immediate and short-term safety of the patient or client, the impact of the abuse on the health of the patient, and assisting the patient in developing a plan to promote his or her safety; 
(3)examining and treating such patients or clients within the scope of the health professional’s discipline, training, and practice (including providing medical advice regarding the dynamics and nature of domestic violence, dating violence sexual assault, or stalking); 
(4)maintaining complete medical or forensic records that include the documentation of the examination, treatment given, and referrals made, and recording the location and nature of the victim’s injuries, and establishing mechanisms to ensure the privacy and confidentiality of those medical records; 
(5)referring the patient or client to public and private nonprofit entities that provide services for such victims; and 
(6)ensuring that all services are provided in a linguistically and culturally relevant manner. 
(c)Application of provisions 
(1)In generalSections 503, 507, and 508 apply to allotments under subsection (a) to the same extent and in the same manner as such sections apply to allotments under section 502(c). 
(2)Secretarial discretionSections 505 and 506 apply to allotments under subsection (a) to the extent determined by the Secretary to be appropriate. 
(d)Authorization of appropriationsFor the purpose of making allotments under subsection (a), there are authorized to be appropriated $4,000,000 for each of fiscal years 2006 through 2010.. 
(b)Domestic violence, dating violence, sexual assault, and stalking identification and treatment services at community health CentersPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended by section 5, is further amended by adding at the end the following: 
 
399P–1.Domestic violence, dating violence, sexual assault and stalking prevention, identification, and treatment grants 
(a)Grants authorizedThe Secretary is authorized to award grants to eligible entities to improve the identification and treatment of domestic violence, dating violence, sexual assault, or stalking. 
(b)Use of fundsGrants awarded under subsection (a) may be used for activities such as— 
(1)the implementation, dissemination, and evaluation of policies and procedures to guide health care and behavioral health care professionals and other staff responding to domestic violence, dating violence, sexual assault, or stalking; 
(2)the provision of training and follow-up technical assistance to health care professionals and staff to identify domestic violence, dating violence, sexual assault, or stalking, and to appropriately assess, treat, and refer patients who are victims of domestic violence, dating violence, sexual assault, or stalking; and 
(3)the development of on-site access to services to address the safety, medical, mental health, and economic needs of patients either by increasing the capacity of existing health care professionals and staff to address these issues or by contracting with or hiring domestic violence or sexual assault advocates to provide the services, or by developing other models appropriate to the geographic, cultural, and linguistic needs of a site. 
(c)EligibilityTo be eligible for a grant under this section, an entity shall— 
(1)be a federally qualified health center as defined in section 1861(aa)(4) of the Social Security Act (42 U.S.C. 1395x(aa)(4)); and 
(2)prepare and submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may require. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $4,000,000 for each of fiscal years 2006 through 2010.. 
6.Research on effective interventions in the healthcare settingSubtitle B of the Violence Against Women Act of 1994 (Public Law 103–322; 108 Stat. 1902 et seq.), as amended by the Violence Against Women Act of 2000 (114 Stat. 1491 et seq.), and as amended by this Act, is further amended by adding at the end the following: 
 
11Research on effective interventions to address Violence Against Women 
40297.Research on effective interventions in the health care setting 
(a)PurposeThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and the Director of the Agency for Healthcare Research and Quality, shall award grants and contracts to fund research on effective interventions in the health care setting that prevent domestic violence, dating violence, and sexual assault across the lifespan and that prevent the health effects of such violence and improve the safety and health of individuals who are currently being victimized. 
(b)Use of fundsResearch conducted with amounts received under a grant or contract under this section shall include—  
(1)with respect to the authority of the Centers for Disease Control and Prevention— 
(A)research on the effects of domestic violence, dating violence, sexual assault, and childhood exposure to domestic, dating, or sexual violence, on health behaviors, health conditions, and the health status of individuals, families, and populations; and 
(B)research and testing of best messages and strategies to mobilize public action concerning the prevention of domestic, dating, or sexual violence 
(2)with respect to the authority of the Agency for Healthcare Research and Quality— 
(A)~research on the impact on the health care system, health care utilization, health care costs, and health status of domestic and dating violence and childhood exposure to domestic and dating violence; and 
(B)research on effective interventions within primary care and emergency health care settings and with health care settings that include clinical partnerships within community domestic violence providers for adults and children exposed to domestic or dating violence. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $5,000,000 for each of fiscal years 2006 through 2010.. 
 
